DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the magnetic locking mechanism as claimed in the independent claims 1 and 14.
Regarding claims 1 and 14, the prior art of record, including Hogan (US 20080303675) discloses a magnetic locking mechanism relevant to the claimed invention, but fails to teach each and every limitation of the claims. Specifically, regarding claim 1, the prior art fails to teach a magnetic locking mechanism comprising a first housing comprising a guiding member, the guiding member comprising a first through hole, a second housing comprising a locking member, a rod, an unlocking member, wherein the guiding member comprises a connecting portion, a first protruding portion, a second protruding portion, and an inclined portion, the inclined portion, the first protruding portion, and the second protruding portion are spaced apart; the connecting portion is coupled to the inclined portion; each of the first protruding portion and the second protruding portion protrudes toward an inner side of the first housing; and the first protruding portion and the second protruding portion are not in the same plane. Regarding claim 14, the prior art fails to teach a magnetic locking device comprising a first housing comprising a guiding member, the guiding member comprising a first through hole, a second housing comprising a locking member, a rod, an unlocking member, wherein the guiding member comprises a connecting portion, an inclined portion, and a third protruding portion; two ends of the third protruding portion are respectively coupled to the connecting portion and the inclined portion; the third protruding portion protrudes toward an inner side of the first housing; and the first through hole is located on the third protruding portion. One of ordinary skill in the art would not find it obvious to modify the magnetic locking mechanism of the prior art to be structured and to function as claimed in the instant application without the use of impermissible hindsight and/or destroying the references. Therefore, the prior art of record does not disclose the magnetic locking mechanism of claims 1 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675